Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 1 of 6 PageID #: 972




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
  ASTELLAS PHARMA INC., et al.,                   )
                                                  )
                   Plaintiffs,                    )
                                                  )
          v.                                      )
                                                  )     C.A. No. 20-1589-JFB-CJB
  SANDOZ INC., et al.,                            )
                                                  )
                   Defendants.                    )
                                                  )
                                                  )

                                    NOTICE OF SERVICE

         The undersigned counsel certifies that true and correct copies of the Plaintiffs’ Rule

 26(a)(1) Initial Disclosures for Litigation Involving U.S. Patent No. 10,842,780 were caused to

 be served on April 6, 2021 on the following counsel in the manner indicated:



                                         VIA EMAIL:

                                 Dominick T. Gattuso
                        HEYMAN ENERIO GATTUSO & HIRZEL LLP
                             300 Delaware Ave., Suite 200
                                Wilmington, DE 19801
                                 Tel.: (302) 472-7300
                                 dgattuso@hegh.law




 ME1 36226664v.1
Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 2 of 6 PageID #: 973




                                William A. Rakoczy
                                Deanne M. Mazzochi
                               Rachel Pernic Waldron
                                  Kevin P. Burke
                     RAKOCZY MOLINO MAZZOCHI SIWIK LLP
                          6 West Hubbard Street, Suite 500
                               Chicago, Illinois 60654
                             wrakoczy@rmmslegal.com
                            dmazzochi@rmmslegal.com
                          rpernicwaldron@rmmslegal.com
                              kburke@rmmslegal.com

                            Attorneys for Defendant Sandoz Inc.

                                    John M. Seaman
                                Christopher F. Cannataro
                              ABRAMS & BAYLISS LLP
                             20 Montchanin Road, Suite 200
                                 Wilmington, DE 19807
                                     (302) 778-1000
                                  Fax: (302) 573-3501
                              seaman@abramsbayliss.com
                             cannataro@abramsbayliss.com

                                Deepro R. Mukerjee
                               Lance A. Soderstrom
                         KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                             New York, NY 10022-2585
                                  (212) 940-8800

                                  Joseph M. Janusz
                         KATTEN MUCHIN ROSENMAN LLP
                          550 South Tryon Street, Suite 2900
                              Charlotte, NC 28202-4213
                                   (704) 444-2000

                                 Jillian M. Schurr
                         KATTEN MUCHIN ROSENMAN LLP
                              525 West Monroe Street
                              Chicago, IL 60661-3693
                                  (312) 902-5200

                   Attorneys for Defendants Apotex Corp. and Apotex Inc.




                                            -2-
 ME1 36226664v.1
Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 3 of 6 PageID #: 974




                                           John W. Shaw
                                          Karen E. Keller
                                         Andrew E. Russell
                                       SHAW KELLER LLP
                                1105 North Market Street, 12th Floor
                                      Wilmington, DE 19801
                                          (302) 298-0700
                                      jshaw@shawkeller.com
                                     kkeller@shawkeller.com
                                     arussell@shawkeller.com

                                      George C. Lombardi
                                      Samantha M. Lerner
                                   WINSTON & STRAWN LLP
                                      35 W. Wacker Drive
                                       Chicago, IL 60657
                                        (312) 558-5600

       Attorneys for Defendants Actavis Elizabeth LLC and Teva Pharmaceuticals USA, Inc.

                                   Dominick T. Gattuso
                          HEYMAN ENERIO GATTUSO & HIRZEL LLP
                               300 Delaware Ave., Suite 200
                                  Wilmington, DE 19801
                                   Tel.: (302) 472-7300
                                   dgattuso@hegh.law

                                         Brian Sodikoff
                                  Martin S. Masar III, Ph.D.
                                      Matthew M. Holub
                              KATTEN MUCHIN ROSENMAN LLP
                                     525 W. Monroe Street
                                    Chicago, Illinois 60661
                                      Tel: (312) 902-5200
                                  brian.sodikoff@katten.com
                                  martin.masar@katten.com
                                  matthew.holub@katten.com

              Attorneys for Defendants Sawai Pharmaceutical Co., Ltd., Sawai USA, Inc.




                                                -3-
 ME1 36226664v.1
Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 4 of 6 PageID #: 975




                                    Kenneth L. Dorsney
                                  MORRIS JAMES LLP
                                   500 Delaware Avenue
                                         Suite 1500
                                Wilmington, DE 19899-2306
                                      (302) 888- 6855
                                    Fax: (302) 571-1750
                                kdorsney@morrisjames.com

                                   Dennies Varughese
                                     Sasha S. Rao
                         STERNE, KESSLER, GOLDSTEIN & FOX
                                 1100 New York Ave.,
                                 Washington, DC 20005
                                    (202) 371-2600
                             dvarughese@sternekessler.com
                                srao@sternekessler.com

  Attorneys for Defendants Aurobindo Pharma Ltd., Aurobindo Pharma USA, Inc., and Aurolife
                                        Pharma LLC

                                    Stamatios Stamoulis
                            STAMOULIS & WEINBLATT LLC
                               800 N. West Street, 3rd Floor
                                  Wilmington, DE 19801
                                      (302) 999-1540
                                 stamoulis@swdelaw.com

                                     Shashank Upadhye
                                         Yixin Tang
                                         Brent Batzer
                                      Lindsay Eastman
                                  UPADHYE TANG LLP
                              135 S. LaSalle Street, Suite 1930
                                     Chicago, IL 60603
                                       (312) 327-3326
                                 shashank@ipfdalaw.com
                                   yixin@ipfdalaw.com
                                   brent@ipfdalaw.com
                                  lindsay@ipfdalaw.com

  Attorneys for Defendants Prinston Pharmaceutical Inc., Zhejiang Huahai Pharmaceutical Co.,
                      Ltd., Huahai US Inc., and Solco Healthcare US, LLC




                                             -4-
 ME1 36226664v.1
Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 5 of 6 PageID #: 976




                                  Pilar G. Kraman
                                  Beth A. Swadley
                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                   Rodney Square
                               1000 North King Street
                               Wilmington, DE 19801
                                  (302) 571-6600
                                bswadley@ycst.com
                                pkraman@ycst.com

                                      Michael J. Gaertner
                                     David B. Abramowitz
                                      Carolyn A. Blessing
                                        Emily L. Savas
                                      Jennifer M. Coronel
                                      Smitha B. Uthaman
                                     LOCKE LORD LLP
                                           111 South
                                         Wacker Drive
                                       Chicago, IL 60606
                                        (312) 443-0700

          Attorneys for Zydus Pharmaceuticals (USA), Inc. and Cadila Healthcare Limited

                                     John C. Phillips , Jr.
                                       Megan C. Haney
                           PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                      1200 N. Broom St
                                   Wilmington, DE 19806
                                       (302) 655-4200
                                     jcp@pgmhlaw.com
                                     mch@pgmhlaw.com

                                   William R. Zimmerman
                                        Andrea Cheek
                               Payne McQueen Montgomery
                         KNOBBE, MARTENS, OLSON & BEAR, LLP
                           1717 Pennsylvania Ave. N.W., Ste. 900
                                  Washington, D.C. 20006
                                       (202) 640-6400
                               Bill.zimmerman@knobbe.com
                                Andrea.cheek@knobbe.com
                             Mack.montgomery@knobbe.com




                                               -5-
 ME1 36226664v.1
Case 1:20-cv-01589-JFB-CJB Document 102 Filed 04/07/21 Page 6 of 6 PageID #: 977




                                     Carol Pitzel Cruz
                         KNOBBE, MARTENS, OLSON & BEAR, LLP
                              925 Fourth Avenue, Ste. 2500
                                    Seattle, WA 98104
                                      (206) 405-2000
                              Carol.pitzel.cruz@knobbe.com

                    Attorneys for Lupin Ltd. and Lupin Pharmaceuticals, Inc.



  Dated: April 7, 2021                              MCCARTER & ENGLISH, LLP

                                                    /s/ Alexandra M. Joyce
                                                    Daniel M. Silver (#4758)
                                                    Alexandra M. Joyce (#6423)
  OF COUNSEL:                                       Renaissance Centre
                                                    405 N. King Street, 8th Floor
  Simon D. Roberts                                  Wilmington, Delaware 19801
  Jason A. Leonard                                  (302) 984-6300
  Nitya Anand                                       dsilver@mccarter.com
  Chika S. Seidel                                   ajoyce@mccarter.com
  Vincent Li
  HOGAN LOVELLS US LLP
  390 Madison Avenue                                Attorneys for Plaintiffs Astellas Pharma Inc.,
  New York, NY 10017                                Astellas Ireland Co., Ltd., and Astellas
  (212) 918-3000                                    Pharma Global Development, Inc.
  simon.roberts@hoganlovells.com
  jason.leonard@hoganlovells.com
  nitya.anand@hoganlovells.com
  chika.seidel@hoganlovells.com
  vincent.li@hoganlovells.com

  Celine Jimenez Crowson
  HOGAN LOVELLS US LLP
  Columbia Square
  555 Thirteenth Street, NW
  Washington, D.C. 20004
  (202) 637-5600
  celine.crowson@hoganlovells.com




                                              -6-
 ME1 36226664v.1
